UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4205



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRELL LAMONT BOSTICK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00200-WLO)


Submitted:   May 21, 2007                 Decided:   August 10, 2007


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, LAW OFFICES OF ROSS HALL RICHARDSON,
Charlotte, North Carolina, for Appellant.      Anna Mills Wagoner,
United States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Darrell Lamont Bostick of possession of

a   firearm    after     previously        being    convicted      of   a   felony,    in

violation of 18 U.S.C. § 922(g)(1) (2000).                   Bostick appeals.         His

counsel has filed a brief challenging the sufficiency of the

evidence   to      convict    and    the    reasonableness         of   his   sentence.

Bostick has filed a motion to submit a pro se supplemental brief.

We grant Bostick’s motion, and we affirm the judgment of the

district court.

              In   reviewing     a   claim     of    insufficient       evidence,     we

consider whether there is substantial evidence, viewed in the light

most favorable to the government, to support the verdict.                      Glasser

v. United States, 315 U.S. 60, 80 (1942).                    We do not review the

credibility of witnesses, and we assume the jury resolved all

evidentiary contradictions in favor of the government.                          United

States v. Sun, 278 F.3d 302, 313 (4th Cir.2002).                   Our review of the

trial transcript convinces us that there was sufficient evidence to

support the conviction.

              Finally,       Bostick       argues     that    his       sentence      was

unreasonable       because     the   district       court    did    not     provide    an

explanation of its reasons for selecting the sentence and because

it did not address his sentencing arguments.                    After United States

v. Booker, 543 U.S. 220 (2005), a sentencing court is no longer

bound by the range prescribed by the sentencing guidelines, but


                                           - 2 -
still must calculate and consider the guideline range as well as

the factors set forth in 18 U.S.C. § 3553(a) (2000).                   United States

v. Hughes, 401 F.3d 540, 546 (4th Cir.2005).                    We will affirm a

post-Booker sentence if it is both reasonable and within the

statutorily prescribed range. Id.

           A   sentence        within      a    properly    calculated       advisory

guideline range is presumptively reasonable.                    United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).   This presumption can only be rebutted by a showing that

the sentence is unreasonable when measured against the factors

under 18 U.S.C. § 3553(a) (2000).              United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006), petition for cert. filed, ___

U.S.L.W. ___ (July 21, 2006) (No. 06-5439).                         Procedurally, a

district court must:       (1) properly calculate the sentencing range;

(2) determine whether a sentence within the range adequately serves

the   §   3553(a)    factors;        (3)       implement    mandatory     statutory

limitations;   and       (4)   explain     its    reasons     for     selecting   the

sentence, especially a sentence outside the range. Green, 436 F.3d

at 455-56.

           While     a    district      court     must     consider    the   various

§ 3553(a) factors and explain its sentence, it need not explicitly

reference § 3553 or discuss every factor on the record.                       United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                        This is

particularly the case when the court imposes a sentence within the


                                        - 3 -
applicable guideline range.        Id.   In determining whether there has

been   an   adequate   explanation,      we    do   not   “evaluate      a   court's

sentencing statements in a vacuum”; rather, the context surrounding

a court's explanation “may imbue it with enough content for [the

Court] to evaluate both whether the court considered the § 3553(a)

factors and whether it did so properly.”                Montes-Pineda, 445 F.3d

at 381.     However, “a district court’s explanation should provide

some indication (1) that the court considered the § 3553(a) factors

with respect to the particular defendant; and (2) that it has also

considered the potentially meritorious arguments raised by both

parties     about   sentencing.”      Montes-Pineda,            445   F.3d    at   380

(citations omitted). We find the record reflects that the district

court here adequately and properly considered all of the sentencing

factors and considered all the arguments raised by the parties. We

therefore find Bostick's sentence was reasonable.

             Finally, we have reviewed Bostick’s pro se supplemental

brief and find the claims therein without merit.

             Accordingly, we grant Bostick’s motion to file a pro se

supplemental brief, and affirm the judgment of the district court.

We   dispense   with   oral   argument        because     the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED


                                    - 4 -